DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5- 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucca (Pub. No. US 2019/0029364). With respect to claims 1 and 5-6, Lucca discloses a shoe (three-layered shoe) comprising a sole (outsole 4, midsole 27, insole 50, see figure 1); and an upper portion connected to the sole and configured to wrap a foot in combination with the sole (explicit to shoes); wherein the sole includes a midsole (27) and an outsole (4), wherein the midsole by creating a second cavity 48 as seen in FIG. 9. The cavity 48 is generally in the shape of insole 50 and is likewise dimensioned to mate with and receive the insole 50 as best illustrated in FIG. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucca in view of Busch (US 5,974,701). Lucca as described above discloses all the limitations of the claims except for the upper portion including elastic lacing and a pull portion provided on one or more of the sole and the upper portion. Busch discloses a shoe having an upper portion connected to a sole, wherein the upper portion includes elastic lacing (tie 46) above an instep (see figure 12) that is configured to provide support for the upper portion and to reserve space for changes in the foot girth (by expanding). Busch also discloses having a pull portion (50) provided on one or more of the upper portion and sole (see figures 10-12). Therefore, it would have been obvious to one of ordinary skill in the art to use elastic lacing for the shoe of Lucca and to provide a pull portion to the shoe of Lucca as taught by Busch for easier donning and removal of the shoe.

With respect to claims 11-12, Lucca/Hayes et al. discloses a plurality of corresponding grooves (15, see paragraph [0030]) are formed between the plurality of protrusions; and wherein the midsole includes a footbed embedded within a foot side of the midsole that is configured for cushioning (the proximal face 38 of midsole 27 also includes a lip 46 around the entire circumference of the midsole 27 thereby creating a second cavity 48 as seen in FIG. 9. The cavity 48 is generally in the shape of insole 50 and is likewise dimensioned to mate with and receive the insole 50 as best illustrated in FIG. 10).
	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lucca as applied to claim 1 above, and further in view of Hayes et al. (US 10,172,414). Lucca discloses that the interchangeable insole is made of a lightweight, thermal molded EVA with an antimicrobial shield which provides protection against bacteria, fungus, and controls or eliminates odors, stains, and product deterioration. Lucca does not appear to disclose the insole being made of EVA and cork. Hayes et al. discloses that insoles can be made of EVA and cork. Therefore, it would have been obvious to one of ordinary skill in the art to make the interchangeable insole of Lucca from EVA and cork as taught by Hayes et al,, since it has been held to be within the general skill of a worker in the art to .
With respect to claims 3-4, Lucca/Hayes et al. discloses that the wherein the sole includes an interchangeable insole made of one of EVA and cork, wherein the interchangeable insole is configured to provide support and cushioning for different stages of pregnancy (intended use); and wherein the interchangeable insole is an arch support insole.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucca/Busch as applied to claim 7 above, and further in view of Hayes et al. (US 10,172,414). Lucca discloses that the interchangeable insole is made of a lightweight, thermal molded EVA with an antimicrobial shield which provides protection against bacteria, fungus, and controls or eliminates odors, stains, and product deterioration. Lucca does not appear to disclose the insole being made of EVA and cork. Hayes et al. discloses that insoles can be made of EVA and cork. Therefore, it would have been obvious to one of ordinary skill in the art to make the interchangeable insole of Lucca from EVA and cork as taught by Hayes et al,, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 9-10, Lucca/Busch/Hayes et al. discloses that the wherein the sole includes an interchangeable insole made of one of EVA and cork, wherein the interchangeable insole is configured to provide support and 
shoe comprising a sole; and an upper portion connected to the sole and configured to wrap a foot in combination with the sole; wherein the sole includes a midsole and an outsole, wherein the midsole includes a space on a ground side of the midsole that is configured to accommodate the outsole, and wherein the shape of the outsole corresponds to a pressure region of the foot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with elastic lacing system and a sole comprising an insole, midsole and outsole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


	JMM
02/09/2022